People v Beauzay (2017 NY Slip Op 03203)





People v Beauzay


2017 NY Slip Op 03203


Decided on April 26, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2015-03380

[*1]People of State of New York, respondent,
vEric Beauzay, appellant.


Anthony M. Giordano, Ossining, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (Laurie Sapakoff and Steven A. Bender of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Westchester County (Cacace, J.), entered March 16, 2015, which, after a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
The Supreme Court properly determined that the People presented clear and convincing evidence of aggravating factors not adequately taken into account by the Sex Offender Registration Act: Risk Assessment Guidelines and Commentary (2006) which tend to establish a higher likelihood of reoffense or danger to the community (see People v Gillotti, 23 NY3d 841, 861; People v Wyatt, 89 AD3d 112, 121). Upon making such a determination, the court providently exercised its discretion in granting the People's application for an upward departure (see People v Gillotti, 23 NY3d at 861; People v Widom, 143 AD3d 688; People v DeDona, 102 AD3d 58, 68-69; People v Wyatt, 89 AD3d at 123). Accordingly, the defendant was properly designated a level two sex offender.
RIVERA, J.P., BALKIN, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court